Citation Nr: 0706692	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953 and from January 1954 to April 1972.  He died in 
June 2004.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
the cause of the veteran's death.  


FINDINGS OF FACT

1. The veteran died in June 2004.  The certificate of death 
lists the immediate cause of death as squamous cell carcinoma 
of the pharynx with neck metastases having an approximate 6-
month interval between onset and death; tobacco use was noted 
to contribute to the veteran's cause of death.  

2.  At the time of his death, the veteran was service-
connected for chronic lumbosacral strain with degenerative 
joint disease; ossifying fibroma of the distal left and right 
femur; residuals of a left knee injury; hearing loss; and 
scars on the forehead, left chest, and abdomen, with a 
combined 20 percent evaluation.

3.  The medical evidence of record demonstrates that squamous 
cell carcinoma of the pharynx with neck metastases resulted 
in the veteran's death; squamous cell carcinoma of the 
pharynx with neck metastases is not shown to be etiologically 
related to active service.

4.  Cancer of the pharynx is not listed as a respiratory 
cancer under 38 C.F.R. § 3.309(e); only cancer of the lung, 
bronchus, larynx, or trachea are specifically listed as 
respiratory cancers which warrant a presumption of service 
connection. 

5.  The veteran's service-connected disabilities were not an 
immediate or underlying cause of the veteran's death and did 
not contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2004 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  VA also asked the 
appellant to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish an effective date 
should the benefits sought on appeal be granted.  However, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, certificate of death, 
private treatment records, a VA medical opinion, and various 
lay statements and supporting documentation have been 
associated with the claims file.  VA has provided the 
appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The appellant and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In a December 2006 
informal hearing presentation, the appellant's representative 
contends that the June 2005 VA opinion was insufficient and 
requested further medical opinion.  The Board upon reviewing 
the current evidence of record finds that it is sufficient to 
properly adjudicate this matter as there is no competent 
evidence of record suggesting a relationship between the 
veteran's death and exposure to Agent Orange.   Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2006).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The appellant claims that the veteran's cause of death is 
related to Agent Orange exposure in Vietnam.  A veteran, who 
had active service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft tissue sarcoma. 
38 C.F.R. § 3.309(e) (2006).  The diseases listed at 38 
C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS), which studies the evidence and submits reports at two-
year intervals concerning the association between exposure to 
Agent Orange and diseases suspected to be associated with 
such exposure.  Based on input from the NAS reports, the 
Congress amends the relevant statute and the Secretary 
promulgates the necessary regulatory changes to reflect any 
additional diseases shown to be associated with exposure to 
herbicides.  The Board notes that, except for the named 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), the Secretary of VA has found that a positive 
association does not exist between respiratory disorders and 
herbicide exposure.  68 Fed. Reg. 27,630 (May 20, 2003).  
Moreover, the Secretary of VA, under the authority granted by 
the Agent Orange Act of 1991 and the Veterans Education and 
Benefits Expansion Act of 2001, has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam is not warranted 
for nasopharyngeal cancer due to the NAS' assessment that 
there is inadequate or insufficient evidence to determine 
whether an association exists between herbicide exposure and 
nasal and nasopharyngeal cancer.  Id.  Furthermore, VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The facts of this case show that the veteran died in June 
2004.  The June 2004 certificate of death lists the immediate 
cause of death as squamous cell carcinoma of the pharynx with 
neck metastases, having an approximate 6-month interval 
between onset and death.  Tobacco use was noted to contribute 
to the veteran's cause of death.  The certificate of death 
also indicates that no autopsy was performed.  

At the time of the veteran's death, he was service-connected 
for chronic lumbosacral strain with degenerative joint 
disease; ossifying fibroma of the distal left and right 
femur; residuals of a left knee injury; hearing loss; and 
scars on the forehead, left chest, and abdomen, with a 
combined 20 percent evaluation.

The veteran's Form DD-214 shows that he had active service in 
the Republic of Vietnam during the applicable time period.  
Thus, the veteran is deemed to have been exposed to an 
herbicide agent.  However, as the veteran's cause of death is 
not included in the above-indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  

The appellant contends that the veteran's squamous cell 
carcinoma of the pharynx has a dual role in both digestive 
and upper respiratory systems, and should be considered an 
Agent Orange presumptive respiratory cancer.  (See May 2005 
Notice of Disagreement; October 2005 Form 9; and August 2006 
statement from appellant's representative).  Cancer of the 
pharynx is not listed as a respiratory cancer under 38 C.F.R. 
§ 3.309(e); only cancer of the lung, bronchus, larynx, or 
trachea are specifically listed as respiratory cancers which 
warrant a presumption of service connection.  The Board 
emphasizes that a presumption of service connection based on 
exposure to herbicides is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).  

Even though presumptive service connection is not warranted, 
the appellant is not precluded from establishing service 
connection for the veteran's cause of death with proof of 
direct causation. See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  

The veteran's cause of death is not shown to have been 
incurred or aggravated in service.  Service medical records 
do not reflect any complaints, diagnoses, or treatment that 
can be related to squamous cell carcinoma of the pharynx.  
(See also Routine Medical Examinations completed in January 
1954 [Enlistment]; October 1959 [Reenlistment]; March 1961; 
March1963; August 1962; August 1966; August 1969; and January 
1972 [Retirement]).  

In an August 2004 letter, Dr. S.L.S. stated that the veteran 
was his patient from April 2004 until the time of his death.  
He had been diagnosed and treated for squamous cell carcinoma 
of the pharynx, left tonsil, and left lateral tongue, with 
extensive neck metastasis.  The veteran was treated with 
surgery, radiotherapy, and chemotherapy.  Dr. S.L.S. stated 
that the symptoms began in January 2004 and worsened in March 
2004.  A CT of the neck was done in March 2004, followed by 
biopsy in March 2004.  A CT of the chest was done in April 
2004.  Medical Records from Dr. S.L.S. from April 2004 to 
June 2004 reflect treatment for squamous cell carcinoma of 
the pharynx, left tonsil, and left lateral tongue, with neck 
metastasis.  A May 2004 treatment report indicates that the 
veteran had initially noted symptoms in January 2004, which 
were like an upper respiratory infection.  

Competent medical evidence does not relate squamous cell 
carcinoma of the pharynx to service.  Instead, medical 
evidence of record indicates that the veteran's squamous cell 
carcinoma of the pharynx with neck metastases had its onset 
in January 2004, approximately 6 months prior to the 
veteran's June 2004 death.  (See Medical Records from Dr. 
S.L.S. from April 2004 to June 2004; August 2004 letter from 
Dr. S.L.S.; and June 2004 Certificate of Death).  Notably, 
the only contributory factor to the veteran's cause of death 
that was noted on his June 2004 Certificate of Death was 
tobacco use.  

A June 2005 VA expert opinion indicates that the veteran's 
cancer of the pharynx was not at least as likely as not due 
to exposure to herbicides in Vietnam.  The VA examiner, 
however, did not provide reasons and basis for his opinion.  
Therefore, the Board finds that the VA opinion is not 
probative in this case.  

The Board notes that pursuant to VA's duty to assist, VA will 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury or disease in service.  See Id.  In this case, the 
Board finds that a supplemental opinion is not necessary 
where competent medical evidence of record does not indicate 
that the veteran's cause of death may be associated with the 
established event, injury or disease in service.

The Board notes that the appellant submitted information 
obtained online at WebMD on hypopharyngeal cancer, indicating 
that air and food pass through the pharynx.  This 
information, however, is not a medical report which addresses 
the facts of this particular case, nor is it competent 
evidence which addresses the etiology of the veteran's cause 
of death.  The Board finds that a generic text, such as the 
one offered, which does not address the facts of this 
particular veteran's case with a sufficient degree of medical 
certainty, does not amount to competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The record does not contain any competent evidence which 
shows that service-connected disabilities (to include chronic 
lumbosacral strain with degenerative joint disease; ossifying 
fibroma of the distal left and right femur; residuals of a 
left knee injury; hearing loss; and scars on the forehead, 
left chest, and abdomen) contributed substantially or 
materially to the veteran's cause of death.

The Board has also considered the appellant's own statements 
in support of her claim.  The Board acknowledges the 
appellant's belief that squamous cell carcinoma of the 
pharynx was related to service.  However, where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


